Case 8:03-cv-01742-CJC-DFM Document 579 Filed 01/13/19 Page 1 of 4 Page ID #:26778



 1   Timothy R. Macdonald (Admitted Pro Hac Vice)
     timothy.macdonald@arnoldporter.com
 2   ARNOLD & PORTER KAYE SCHOLER LLP
     370 Seventeenth Street, Suite 4400
 3   Denver, CO 80202-1370
     Telephone: 303.863.1000
 4   Facsimile: 303.832.0428
 5   Matthew T. Heartney (State Bar No. 123516)
     matthew.heartney@arnoldporter.com
 6   Stephanie B. Weirick (State Bar No. 204790)
 7   stephanie.weirick@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
 8   777 South Figueroa Street, 44th Floor
     Los Angeles, California 90017-5844
 9   Telephone: 213.243.4000
     Facsimile: 213.243.4199
10
11   Attorneys for Defendants Atlantic Richfield
     Company, BP West Coast Products LLC, and BP
12   Products North America Inc.
13
14                            UNITED STATES DISTRICT COURT
15                        CENTRAL DISTRICT OF CALIFORNIA
16
     ORANGE COUNTY WATER                 CASE NO. SACV 03-01742-CJC (DFMx)
17   DISTRICT,
                                         PLAINTIFF’S AND BP
18               Plaintiff,              DEFENDANTS’ NOTICE OF
                                         SETTLEMENT
19         v.
20   UNOCAL CORPORATION, et al.,         Judge:      Hon. Cormac J. Carney
21                                       Courtroom: 7C
                 Defendants.             Trial Date: January 15, 2019
22
23
24
25
26
27
28


                PLAINTIFF’S AND BP DEFENDANTS’ NOTICE OF SETTLEMENT
Case 8:03-cv-01742-CJC-DFM Document 579 Filed 01/13/19 Page 2 of 4 Page ID #:26779



 1         PLEASE TAKE NOTICE that Plaintiff Orange County Water District
 2   (“OCWD”) and Defendants Atlantic Richfield Company, BP West Coast Products
 3   LLC, and BP Products North America Inc. (collectively, the “BP Defendants”) have
 4   reached a settlement of OCWD’s lawsuit against these defendants, and have agreed
 5   upon a written agreement embodying the terms of their settlement. In order to validly
 6   execute the settlement agreement, OCWD will need approval from its Board of
 7   Directors. After consultation with OCWD’s general counsel, OCWD and the BP
 8   Defendants understand that such approval will require an in-person meeting of a
 9   quorum of Board members, and that it likely will not be possible for the required
10   approval to be given prior to Wednesday morning on January 16, 2019, when a Board
11   meeting can first take place. The BP Defendants will execute the settlement
12   agreement on Monday morning on January 14, 2019. The BP Defendants also expect
13   to file a motion for good faith approval of the settlement on Monday, January 14,
14   which will attach a copy of the parties’ settlement agreement.
15         Counsel for OCWD and for the BP Defendants will make themselves available
16   as requested by the Court to answer any questions or address the further steps
17   required to finalize their settlement.
18
19    Dated: January 13, 2019                 ARNOLD & PORTER KAYE SCHOLER LLP
20                                            By: /s/ Matthew T. Heartney
                                                  Matthew T. Heartney
21
                                                  Attorneys for Defendants
22                                                ATLANTIC RICHFIELD COMPANY, BP
                                                  WEST COAST PRODUCTS LLC, and BP
23                                                PRODUCTS NORTH AMERICA INC.
24   Dated: January 13, 2019                  MILLER & AXLINE
25                                            By: /s/ Duane C. Miller
                                                  Duane C. Miller
26
                                                  Attorneys for Plaintiff
27                                                ORANGE COUNTY WATER DISTRICT
28

                                                 -2-
                PLAINTIFF’S AND BP DEFENDANTS’ NOTICE OF SETTLEMENT
Case 8:03-cv-01742-CJC-DFM Document 579 Filed 01/13/19 Page 3 of 4 Page ID #:26780



 1                             LOCAL RULE 5-4.3.4 ATTESTATION
 2             I, Matthew T. Heartney, attest that all other signatories listed, and on whose
 3   behalf this filing is submitted, concur in the filing’s content and have authorized the
 4   filing.
 5
                                                       By:   /s/ Matthew T. Heartney
 6                                                           Matthew T. Heartney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
                    PLAINTIFF’S AND BP DEFENDANTS’ NOTICE OF SETTLEMENT
Case 8:03-cv-01742-CJC-DFM Document 579 Filed 01/13/19 Page 4 of 4 Page ID #:26781



 1            CERTIFICATE OF SERVICE VIA FILE & SERVEXPRESS
 2        I, William T. Costley III, hereby declare under penalty of perjury under the
 3   laws of the State of California that, on January 13, 2019, I served via File &
     ServeXpress a true copy of:
 4
               PLAINTIFF’S AND BP DEFENDANTS’ NOTICE OF SETTLEMENT
 5
 6
 7
                                                      /s/ William T. Costley III
 8                                                       William T. Costley III
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                CERTIFICATE OF SERVICE
